Citation Nr: 0610509	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-31 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for Reiter's 
Syndrome.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to August 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO continued the assigned non compensable rating 
for Reiter's Syndrome.  Subsequently, in an April 2005 rating 
decision, the RO assigned a 10 percent disability rating for 
the veteran's symptoms of conjunctivitis associated with 
Reiter's Syndrome.  The veteran perfected an appeal of this 
issue.

In January 2006, a video conference hearing was held before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.

Evidence of record indicates the veteran raised the issues of 
entitlement to service connection for a bilateral foot 
condition and a urological condition secondary to Reiter's 
Syndrome.  As these issues have not been adjudicated by the 
RO, they are referred for appropriate action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to notify has been satisfied.

2.  The veterans Reiter's Syndrome is manifested by symptoms 
of conjunctivitis. 

3.  To the extent that the veteran has joint complaints, 
these symptoms are due to non-service-connected degenerative 
joint disease.


CONCLUSION OF LAW

A rating in excess of 10 percent for Reiter's Syndrome 
associated with conjunctivitis is not warranted.  38 C.F.R. 
§ 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.84a, Diagnostic Code 6018 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, in a June 2003 letter, prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a August 2004 Statement of the 
Case (SOC), and April 2005 Supplemental Statement of the Case 
(SSOC).  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  The Board notes that during 
the veteran's January 2006 video conference, his 
representative indicated that he would submit an internet 
article which described veteran's service-connected 
disability.  The Board has not received any further 
information from the veteran or his representative.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those raised at January 2006 Board hearing; service 
medical records; VA medical records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service medical records reveal that he was 
treated for non-venereal urethral discharge in 1960.  After 
service, in March 1968 the veteran was admitted to the VA 
hospital for urethral discharge and joint pain.  His symptoms 
were diagnosed as Reiter's Syndrome.  By way of a June 1968 
rating decision, the RO granted service connection for 
Reiter's Syndrome and assigned a 20 percent disability 
rating.  By way of a July 1973 rating decision, the RO 
assigned a non-compensable rating for Reiter's Syndrome.  

During the course of the appeal and during the veteran's 
January 2006 video hearing, he attributed his joint pains to 
Reiter's Syndrome.  In rating the service-connected 
disability, the veteran's symptoms may be considered to the 
extent they cannot measurably be distinguished from any other 
nonservice-connected disorder that may be manifested.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 
Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993) (if it is 
medically determined that the mental impairment attributable 
to nonservice-connected and service-connected conditions 
cannot be distinguished, the benefit-of-the-doubt doctrine 
requires that all such impairment be attributed to the 
service- connected disability).  

In this particular case, however, a January rheumatology note 
indicated that Reiter's Syndrome is usually self-limiting and 
only very rarely causes prolonged symptoms.  The examiner 
reviewed X-ray findings and stated that the veteran did not 
have sacroiliitis or spondylitis which are associated with 
Reiter's Syndrome, and that his present pain may be just as 
likely due to degenerative joint disease of the right hip.  
The December 2004 VA examiner, however, opined more 
definitively that it was less likely that the veteran's joint 
complaints were due to Reiter's and more likely due to 
degenerative joint disease.  

Therefore, in the analysis below, the Board will not consider 
the joint complaints when evaluating his Reiter's Syndrome.  
See 38 C.F.R. § 4.14 (2005) (the use of manifestations not 
resulting from service-connected disability is to be avoided)

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's conjunctivitis attributed to Reiter's Syndrome 
is evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6018.  
Under these criteria, the current rating of 10 percent is 
warranted for active conjunctivitis with objective symptoms.  
This is the maximum schedular rating for conjunctivitis.

During the veteran's January 2006 hearing, he asserted that 
he is entitled to a rating in excess of 10 percent for 
Reiter's Syndrome because he suffers from affected vision.  
Assuming for the sake of argument that defective vision could 
be considered in evaluating his conjunctivitis under 
Diagnostic Code 6018, the Board notes that an increased 
rating would not be warranted.  In evaluating visual acuity 
impairment, the best distant vision obtainable after the best 
correction by glasses will be the basis of the rating.  
38 C.F.R. § 4.75 (2005).  The veteran's VA outpatient 
treatment reports revealed that he presented with complaints 
of slightly blurred vision in December 2003.  In February 
2005, the veteran reported that he had a spot in his eye 
which formed after he stared at the sun.  During the 
veteran's February 2005 VA eye examination, the examiner 
noted his corrected vision as 20/20, bilaterally.  Such a 
finding would result in a noncompensable evaluation.  
38 C.F.R. § 4.84a, Diagnostic Code 6079.  

The Board has considered whether Diagnostic Code 6017 is 
applicable.  However, the evidence does not establish the 
veteran has been diagnosed with trachomatous conjunctivitis, 
an infection caused by Chlamydia trachomatis.  STEDMAN'S 
MEDICAL DICTIONARY, 401 (27th ed. 2000).  Thus, this code is not 
applicable.

The Board also finds that there is no showing that the 
veteran's Reiter's Syndrome has reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  In 
this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment, 
to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Accordingly, the claim for an increased rating for the 
veteran's service-connected Reiter's Syndrome with 
conjunctivitis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for Reiter's 
Syndrome is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


